LUMBARD, Chief Judge
(concurring).
I concur in the result.
I think the approach of the majority, holding that there can never be any private cause of action for violation by a motor carrier of Section 5 of the Interstate Commerce Act, 49 U.S.C. § 5, is overly broad and contrary to sound principles of statutory interpretation. I think dismissal is appropriate, however, because in this case the ICC granted an exemption from § 5 pursuant to § 310a; interpreting the complaint, therefore, as alleging a violation of the limited author*551ity granted by such approval, I do not find any statutory private right of action for such a suit.
Congress explicitly gave a private party a right of action in §§ 8 and 9 for violations of § 5 by carriers regulated by that section. Under § 5(13) such carriers include motor carriers as well as railroads and water carriers. Strong reasons should exist before a court refuses to exercise jurisdiction granted to it. A possible inadvertence in conferring the power should not be considered sufficient reason to ignore the plain meaning of the statute unless it is in clear conflict with other, more transcendent, Congressional policies.
Even before the recent amendments to the Motor Carrier Act it could have been argued that the refusal to grant a private right of action for unlawful operation in excess of a certificate, where the injury is to other regulated carriers and in which the Commission’s interest is strong, did not conflict with granting a private remedy for unlawful combination, where the injury may be to minority stockholders. In light of the Act of September 6, 1965, 79 Stat. 648, creating a limited remedy for operation without a certificate, there remains no basis for finding that the application of §§ 8 and 9 to violations of § 5 by a motor carrier is sufficiently “incongruous” with the Motor Carrier Act to warrant ignoring the statutory grant of a right of action. I think a district court has jurisdiction to hear a private party claim that he has been injured by an unlawful combination.
But in this case the ICC granted temporary approval to the combination under § 310a. MeFaddin asserts that the immunity which that creates is lost because Adley exceeded the control authorized by the Commission due to its violation of the management contract. But § 5 is not a forfeiture provision to enforce compliance with the details of orders under § 310a, as plaintiff seems to suggest; it expresses a substantive policy against unauthorized increases in, effective control by one carrier over another. Once the Commission has authorized temporary control I think it lies with the Commission first to determine whether the alleged operation exceeds the actual control which it contemplated granting. If, upon investigation, it discovers that the control is excessive, it has ample authority to correct the abuse, §§ 5(7), 304(c), or it may find that the additional control is useful and necessary and so approve the practice.
Although an ultimate consequence of any unauthorized increase in control is a violation of § 5, it is apparent that the plaintiff’s federal claim must turn upon whether the defendant’s actions violated the Commission’s order under § 310a. There is, however, no statutory basis for a private right of action in the courts for a violation of orders under § 310a; and in light of the Commission’s paramount concern with the scope of control exercised in such a situation and its wide range of discretion I do not think any should be implied.
I therefore concur in the dismissal for want of federal jurisdiction.